          Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 1 of 10


                                                                                             FILED
                                                                                              APR 28 2021
                                UNITED STATES DISTRICT COURT                            Clerk, U.S. District & Bankruptcy
                                FOR THE DISTRICT OF COLUMBIA                            Court for the District of Columbia

    DOE, INC.,                                                       Case: 1:21−mc−00043
                                                                     Assigned To : Unassigned
                           Plaintiff,                                Assign. Date : 4/28/2021
                                                                     Description: Misc
                           v.
                                                                  Chief Judge Beryl A. Howell
    JOHN ROE,

                           Defendant.

                                    MEMORANDUM AND ORDER

         Pending before the Court is plaintiff Doe, Inc.’s motion both to seal its complaint, and

“all subsequent pleadings in this case,” Pl.’s Proposed Order at 1, and to have all parties proceed

under pseudonym, Pl.’s Sealed Mot. to Seal and to Use Pseudonyms (“Pl.’s Mot.”) at 1–2. 1 This

extensive sealing of the entire case, with the extra level of sealing provided by use of

pseudonyms, to ensure this case remains entirely outside public view is necessary, according to

plaintiff, for two reasons: (1) to prevent disclosure of information relating to a confidential

arbitration, and (2) to avoid infliction on plaintiff of a “grave reputational injury,” id. at 1,

presumably because of the embarrassing subject of the arbitration, which addressed a “former

employee’s relationship with the CEO of [plaintiff], and . . . involved sensitive claims arising

from that relationship.” Compl. ¶ 2. As explained below, plaintiff may not rely on the

confidentiality of arbitration—or the embarrassing subject matter of the arbitration—to avoid the




1
         Plaintiff does not explain why proceeding under pseudonym would be necessary if the case were sealed.

                                                        1
           Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 2 of 10




presumption of public access that comes with litigation in the federal courts. Therefore,

plaintiff’s motion is denied. 2

I.       BACKGROUND

         Plaintiff alleges that defendant has disclosed information from a confidential arbitration

to which he was not a party, in violation of two confidentiality orders issued in that arbitration.

Compl. ¶¶ 1, 55. This arbitration took place between defendant’s daughter, who was an

employee of the plaintiff corporation in this matter, and plaintiff. Id. ¶ 2. The arbitration

pertained to her “relationship with the CEO” of plaintiff and “sensitive claims arising from that

relationship.” Id. Defendant is currently involved in arbitration with his own employer,

Company A—whose parent company is a minority stakeholder of plaintiff’s parent company, id.

¶ 16—and has allegedly referenced confidential information from his daughter’s arbitration in

his own arbitration, and sought a subpoena compelling plaintiff to produce documents relating to

his daughter’s arbitration. Id. ¶ 7. Plaintiff has moved to file its complaint against defendant for

tortious interference with contractual relations, id. ¶¶ 44–52 (Count 1), and violation of the

Federal Arbitration Act, id. ¶¶ 53–56 (Count 2), under seal because the subject of the litigation

involves “highly sensitive information relating to a confidential arbitration,” Pl.’s Mot. at 1.

II.      LEGAL STANDARD

         Generally, a complaint must state the names of the parties and address of the plaintiff.

FED. R. CIV. P. 10(a) (“The title of the complaint must name all the parties.”); LC VR 5.1(c)(1)

(“The first filing by or on behalf of a party shall have in the caption the name and full residence

address of the party,” and “[f]ailure to provide the address information within 30 days of filing



2
         The Chief Judge is tasked with “hear[ing] and determin[ing] . . . motions in any case not already assigned”
including “motion[s] to seal the complaint.” See LCvR 40.7(f); see also LCvR 5.1(h)(1) (“Absent statutory
authority, no case or document may be sealed without an order from the Court.”).

                                                         2
         Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 3 of 10




may result in the dismissal of the case against the defendant.”); LCvR 11.1 (same requirement as

LCvR 5.1(c)(1)). The Federal and Local Rules thus promote a “presumption in favor of

disclosure [of litigants’ identities], which stems from the ‘general public interest in the openness

of governmental processes,’ . . . and, more specifically, from the tradition of open judicial

proceedings.” In re Sealed Case, 931 F.3d 92, 96 (D.C. Cir. 2019) (internal citations omitted)

(quoting Wash. Legal Found. v. U.S. Sentencing Comm’n, 89 F.3d 897, 899 (D.C. Cir. 1996)).

That “presumption of openness in judicial proceedings is a bedrock principle of our judicial

system.” In re Sealed Case, 971 F.3d 324, 325 (D.C. Cir. 2020) (citing Courthouse News Serv.

v. Planet, 947 F.3d 581, 589 (9th Cir. 2020)). Accordingly, courts “generally require parties to a

lawsuit to openly identify themselves to protect the public’s legitimate interest in knowing all of

the facts involved, including the identities of the parties.” Id. (internal quotation marks and

alterations omitted) (quoting United States v. Microsoft Corp., 56 F.3d 1448, 1463 (D.C. Cir.

1995) (per curiam)).

       Despite the presumption in favor of disclosure, the Federal Rules of Civil Procedure

provide a narrow set of circumstances in which a party or nonparty’s name and other filings may

be redacted to protect privacy by limiting public access. See, e.g., FED. R. CIV. P. 5.2 (a)(1)-(4)

(requiring, “[u]nless court orders otherwise,” use of only initials for minors, only partial

birthdates, social-security, taxpayer-identification and financial account numbers); F ED. R. CIV.

P. 5.2(e)(1) (authorizing court order, for good cause, to “require redaction of additional

information”). To guide the exercise of judicial discretion in redacting or sealing information,

the D.C. Circuit has prescribed two complimentary tests, depending on the context. First, when a

party seeks to seal court filings, the D.C. Circuit has, for over forty years, required consideration

of six factors, originally identified in United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980),



                                                  3
           Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 4 of 10




that “may outweigh the strong presumption favoring disclosure” and authorize sealing of

otherwise public judicial records. CNN, Inc. v. FBI, 984 F.3d 114, 118 (D.C. Cir. 2021). 3

Second, when a party seeks to proceed anonymously, “the court must then ‘balance the litigant’s

legitimate interest in anonymity against countervailing interests in full disclosure,’” In re Sealed

Case, 971 F.3d at 326 (quoting In re Sealed Case, 931 F.3d at 96), with the moving party

“bear[ing] the weighty burden of both demonstrating a concrete need for such secrecy, and

identifying the consequences that would likely befall it if forced to proceed in its own name,” id.

When weighing those concerns, five factors, initially drawn from James v. Jacobson, 6 F.3d 233,

238 (4th Cir. 1993), serve as “guideposts from which a court ought to begin its analysis.” In re

Sealed Case, 931 F.3d at 97. 4

         When a plaintiff initiating a lawsuit moves to file a case under seal simultaneously with

the filing of the complaint, and also moves to proceed anonymously, all to ensure that the

plaintiff’s identity is concealed from the public, the motion is most akin to a request to proceed

under a pseudonym, which triggers the James five-factor test. In applying that test, a court must

not simply “engage in a wooden exercise of ticking the five boxes.” Id. Rather, the “balancing




3
          The Hubbard factors are:
                    (1) the need for public access to the documents at issue; (2) the extent of previous public access to
                    the documents; (3) the fact that someone has objected to disclosure, and the identity of that person;
                    (4) the strength of any property and privacy interests asserted; (5) the possibility of prejudice to
                    those opposing disclosure; and (6) the purposes for which the documents were introduced during
                    the judicial proceedings.
Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017) (quoting Nat’l Children’s Ctr.,
98 F.3d at 1409 (citing Hubbard, 650 F.2d at 317–22)).
4
          These five factors are:
                    (1) whether the justification asserted by the requesting party is merely to avoid the annoyance and
                    criticism that may attend any litigation or is to preserve privacy in a matter of [a] sensitive and
                    highly personal nature; (2) whether identification poses a risk of retaliatory physical or mental
                    harm to the requesting party or[,] even more critically, to innocent non-parties; (3) the ages of the
                    persons whose privacy interests are sought to be protected; (4) whether the action is against a
                    governmental or private party; and relatedly, (5) the risk of unfairness to the opposing party from
                    allowing an action against it to proceed anonymously.
In re Sealed Case, 931 F.3d at 97 (citing James, 6 F.3d at 238).

                                                           4
         Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 5 of 10




test is necessarily flexible and fact driven” and the five factors are “non-exhaustive.” In re

Sealed Case, 971 F.3d at 326. In exercising discretion “to grant the rare dispensation of anonymity

. . . the court has ‘a judicial duty to inquire into the circumstances of particular cases to determine

whether the dispensation is warranted’ . . . tak[ing] into account the risk of unfairness to the

opposing party, as well the customary and constitutionally-embedded presumption of openness

in judicial proceedings.” Microsoft Corp., 56 F.3d at 1464 (quoting James, 6 F.3d at 238 (other

internal citations and quotation marks omitted)).

III.    DISCUSSION

        At this stage of the litigation, plaintiff has not met its burden of showing that its

purported “privacy” interests outweigh the public’s presumptive and substantial interest in

knowing the details of judicial litigation. Plaintiff asserts that “[p]ublic identification of the

parties to this litigation, and to the underlying arbitrations, would cause grave reputational injury

and would frustrate the purpose not only of this lawsuit but also of the parties’ agreements to

arbitrate their disputes confidentially.” Pl.’s Mot. at 1. The theme throughout plaintiff’s motion

is that because the litigation involves a confidential arbitration to which plaintiff was a party, the

proceedings must remain anonymous. Id. at 3.

        Plaintiff offers no authority to support such a broad claim of secrecy in court filings.

“Although confidentiality agreements between private parties may weigh against disclosure, they

do not dictate whether documents can be filed under seal.” Grynberg v. BP P.L.C., 205 F. Supp.

3d 1, 3 (D.D.C. 2016). Now that plaintiff has chosen to avail itself of the courts, it may not

entirely avoid the presumption of public access. See In re Fort Totten Metrorail Cases, 960 F.

Supp. 2d 2, 9 (D.D.C. 2013) (collecting cases for the proposition that “other courts have been

unwilling to deem parties’ reliance on continuing confidentiality in reaching a settlement



                                                   5
         Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 6 of 10




agreement a sufficient basis to overcome the public’s right of access”). Consideration of the five

James factors, which apply here, see supra Part II, confirms that plaintiff’s request to proceed

under seal or pseudonymously is not warranted here.

        The first factor—“whether the justification asserted by the requesting party is merely to

avoid the annoyance and criticism that may attend any litigation or is to preserve privacy in a

matter of [a] sensitive and highly personal nature,” In re Sealed Case, 931 F.3d at 97—weighs

heavily against plaintiff. Plaintiff presents no argument that the information in the underlying

arbitration between a former employee and plaintiff over a relationship the former employee

apparently had with plaintiff’s CEO is the kind of private information that merits sealing, let

alone the extreme remedy of sealing the entire case. To the extent plaintiff’s former employee or

even CEO has a “highly personal” privacy interest in their relationship, it is not at all clear that

plaintiff, a company, can assert it. Plaintiff’s attempt to avoid public disclosure appears driven

by an attempt to avoid “annoyance and criticism” that might come from publicly disclosing the

existence or potentially embarrassing subject matter of the arbitration, namely the “relationship

between the former employee and Plaintiff’s CEO.” Pls.’ Mot. at 4. Thus, plaintiff has not

demonstrated that proceeding under seal is necessary to “preserve privacy in a matter of [a]

sensitive and highly personal nature” but instead this motion is motivated “to avoid the

annoyance and criticism that may attend any litigation.” In re Sealed Case, 931 F.3d at 97.

        Plaintiff also asserts that there is “a strong public interest in maintaining the

confidentiality of arbitration proceedings.” Pl.’s Mot. at 5 (quoting Pasternak v. Dow Kim, 10-

cv-5045 (JLC), 2013 WL 1729564, at *3 (S.D.N.Y. Apr. 22, 2013)). The single authority that

plaintiff cites for this extraordinary effort to stretch the cloak of confidentiality attached to

arbitrations to cover proceedings in federal court does not support its position. The quoted



                                                   6
         Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 7 of 10




language about “maintaining the confidentiality of arbitration proceedings” is the statement of a

party in the cited case, and the subsequent paragraph in Pasternak describes cases in which

courts denied leave to file under seal petitions to confirm confidential arbitration awards.

Pasternak, 2013 WL 1729564, at *4 (citing Scott D. Boras Inc. v. Sheffield, 09-cv-8369 (SAS),

2009 WL 3444937, at *1 (S.D.N.Y. Oct. 26, 2009); Istithmar World PJSC v. Amato, 12-cv-7472

(JFK), 2013 WL 66478, at *3 (S.D.N.Y. Jan. 7, 2013)). As one judge in the Southern District of

New York put it, “[d]isputants may be drawn to arbitration out of a desire for privacy, but once

one side seeks judicial confirmation of an arbitral award, that petition as well as the underlying

award become ‘judicial documents’ to which the common law right of access is presumed to

attach.” Istithmar World PJSC, 2013 WL 66478, at *3. Judges on this Court have taken a

similar approach and held that a party may not rely on the mere existence of a confidentiality

agreement to avoid public access to judicial proceedings, particularly where, as here, the plaintiff

has failed to describe any prejudice that would result from disclosure. See, e.g., Grynberg,

205 F. Supp. 3d at 3–4.

       Plaintiff briefly argues without elaboration that it would suffer a “grave reputational

injury” if it were to be identified in public proceedings, Pl.’s Mot. at 1, but this kind of

generalized reputational interest is not a compelling reason to seal individual documents even

under the Hubbard test, see Zapp v. Zhenli Ye Gon, 746 F. Supp. 2d 145, 150 (D.D.C. 2010), and

is less compelling here, where plaintiff seeks to seal the entire case. As described above, the

“reputational injury” that could result from publicly litigating this case appears to stem from

disclosing the potentially embarrassing conduct of plaintiff’s CEO at the heart of the arbitration,

which the first James factor characterizes as an uncompelling privacy interest.




                                                   7
         Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 8 of 10




        Plaintiff also makes a policy argument that maintaining confidentiality in arbitration

proceedings requires anonymity when litigating in the court system. Pl.’s Mot. at 4. In this case,

however, plaintiff is in the position of having to come to court because the arbitrator in its

arbitration permitted the former employee to disclose confidential information to family

members, apparently without those family members entering any legally binding agreement to

maintain confidentiality themselves or making those family members subject to the subsequent

protective order. See Compl. ¶¶ 19–20. Plaintiff does not have the right to treat this Court as its

private arbitrator because it failed in the earlier arbitration to prevent the disclosure of

embarrassing information to a third-party, who did not himself agree to the protective order. In

short, plaintiff has failed to present any compelling privacy interest sufficient to allow it to

proceed anonymously and without any public access to the filings in this case.

        Turning to the second factor, plaintiff has not argued that “identification poses a risk of

retaliatory physical or mental harm,” In re Sealed Case, 931 F.3d at 97, and it is difficult to see

how plaintiff, as a corporation, could assert such harms resulting from public access to this case.

The third factor, concerning the ages of those whose privacy interests are sought to be protected,

is of no relevance to this motion because plaintiff is a corporation and the privacy interests of

minor children are not implicated. See Yaman v. U.S. Dep’t of State, 786 F. Supp. 2d 148, 153

(D.D.C. 2011).

        The fourth and fifth factors query whether the action is against a governmental or private

party and for an analysis of the risk of unfairness to the opposing party in allowing an action to

proceed against it anonymously. This case lacks the “heightened public interest when an

individual or entity files a suit against the government,” In re Sealed Case, 971 F.3d at 329

(citing Doe v. Public Citizen, 749 F.3d 246, 274 (4th Cir. 2014)), and certainly no unfairness to



                                                   8
         Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 9 of 10




the defendant arises from being forced to litigate against an anonymous foe since defendant is

well aware of plaintiff’s identity. At the same time, the risk of unfairness to defendant is

apparent since, while the defendant named in this case was not a party to plaintiff’s arbitration

with its former employee, plaintiff’s effort to seal this case and proceed anonymously comes

close to a ploy to subject defendant to the protective order and confidentiality terms otherwise

inapplicable to him. Moreover, defendant is himself involved in an unrelated arbitration, in

which reference has been made to plaintiff’s arbitration with its former employee as part of

defendant’s equitable defense. See Compl. ¶¶ 26, 33–38. Notwithstanding that neither

defendant nor Company A are subject to any protective order with plaintiff, plaintiff’s proposed

order would require the parties in defendant’s wholly unrelated arbitration to comply with any

sealing in this case and the concomitant document handling burdens such compliance would

require. See Pl.’s Proposed Order at 2 (“In connection with any such disclosures, the parties

shall advise Company A and the AAA that they are bound to comply with this sealing order and

may not further disclose any information about this lawsuit.”).

       Without any compelling justification for allowing the plaintiff to seal this case or proceed

pseudonymously, the “presumption in favor of disclosure” is unrebutted, and the complaint and

this action will not be sealed, and plaintiff’s request for all parties to proceed pseudonymously is

denied. In re Sealed Case, 931 F.3d at 96.

       For the foregoing reasons, it is hereby

       ORDERED that plaintiff’s Sealed Motion for Leave to File Case Under Seal and to Use

Pseudonyms is DENIED and it is further

       ORDERED that the Clerk of Court is directed not to docket the Complaint until

corrected in accordance with this Memorandum and Order.



                                                 9
Case 1:21-mc-00043-UNA Document 1 Filed 04/28/21 Page 10 of 10




SO ORDERED.

Date: April 28, 2021

                                   __________________________
                                   BERYL A. HOWELL
                                   Chief Judge




                              10
